

116 HR 7402 IH: Protecting Renters from Eviction and Fees Act of 2020
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7402IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. García of Illinois (for himself, Ms. Lee of California, Ms. Pressley, Mrs. Carolyn B. Maloney of New York, Ms. Haaland, Ms. Tlaib, Ms. Schakowsky, Ms. Velázquez, Ms. Norton, Mr. McGovern, Mr. Serrano, Ms. Jayapal, Mr. Espaillat, Mrs. Hayes, Ms. Waters, Mr. McNerney, Ms. Judy Chu of California, Ms. Ocasio-Cortez, Mr. Nadler, Mr. Carson of Indiana, Ms. Garcia of Texas, Ms. Kaptur, Mr. Cohen, Mrs. Kirkpatrick, Mr. Kennedy, Mr. Hastings, and Mr. Mfume) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a temporary moratorium on eviction filings, and for other purposes.1.Short titleThis Act may be cited as the Protecting Renters from Eviction and Fees Act of 2020.2.Eviction moratoriumThe CARES Act is amended by striking section 4024 (15 U.S.C. 9058; Public Law 116–136; 134 Stat. 492) and inserting the following new section: 4024.Temporary moratorium on eviction filings(a)Congressional findingsThe Congress finds that—(1)according to the 2018 American Community Survey, 36 percent of households in the United States—more than 43 million households—are renters;(2)in 2019 alone, renters in the United States paid $512 billion in rent;(3)according to the Joint Center for Housing Studies of Harvard University, 20.8 million renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10.9 million renters spent more than 50 percent of their incomes on housing in the same year;(4)according to data from the Department of Labor, more than 40 million people have filed for unemployment since the COVID-19 pandemic began;(5)the impacts of the spread of COVID-19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and(6)evictions in the current environment would increase homelessness and housing instability, which would be counterproductive towards the public health goals of keeping individuals in their homes to the greatest extent possible.(b)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable at will under State law.(2)DwellingThe term dwelling’ has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602) and includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(c)MoratoriumDuring the 1-year period beginning on March 27, 2020, the lessor of a covered dwelling may not—(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges, or for reasons motivated wholly or in part by the nonpayment of rent or other fees or charges by the tenant; or(2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent.(d)Notice To vacate after moratorium expiration dateAfter the expiration of the period described in subsection (c), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling by reason of nonpayment of rent or other fees or charges before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the expiration of the period described in subsection (c), of a notice to vacate the covered dwelling..